MEMORANDUM **
Erasto Granados Gonzalez and Maria Elisa Granados petition for review of a Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its previous order summarily affirming an immigration judge’s decision denying their application for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we review for abuse of discretion the denial of a motion to reconsider, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying the petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision affirming the IJ’s denial of petitioners’ application for cancellation of re*66moval. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
The petitioners’ equal protection claim is unavailing. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002) (“[L]ine-drawing decisions made by Congress or the President in the context of immigration and naturalization must be upheld if they are rationally related to a legitimate government purpose.”) (internal citation omitted).
To the extent the petitioners argue the BIA failed to articulate its reasons for denying their motion, the record does not support the petitioners’ contention.
We lack jurisdiction to review the BIA’s underlying order dismissing petitioners’ direct appeal from the IJ’s decision because the petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
The petitioners’ remaining contentions are denied.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.